Citation Nr: 1129448
Decision Date: 08/09/11	Archive Date: 09/29/11

Citation Nr: 1129448	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-22 237	)	DATE AUG 09 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1971 and from December 1974 to December 1975.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Muskogee, Oklahoma, VA Regional Office (RO).  

The Board notes that in connection with the appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in May 2008.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  On March 21, 2011, the Board issued a decision in regard to entitlement to service connection for a low back disorder.

2.  On June 28, 2011, the Board discovered evidence relevant to the appeal that had not been associated with the claims file at the time the March 21, 2011 decision was issued.  

3.  There is competent evidence tending to establish that lumbar spine degenerative disc disease and arthritis are related to service.  


CONCLUSIONS OF LAW

1.  The March 21, 2011 Board decision addressing the issue of entitlement to service connection for a low back disorder is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).  

2.  Lumbar spine degenerative disc disease and arthritis were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The March 21, 2011 Board decision in which the claim was denied is being vacated and the claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's on motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

On March 21, 2011, the Board issued a decision as to the issue of entitlement to service connection for a low back disorder.  Following the issuance of this decision, the Board discovered timely submitted evidence (a February 2011 private medical opinion) relevant to the issue of entitlement to service connection for a low back disorder that was not considered by the Board at the time of the March 21, 2011 decision.  This evidence was received at the agency of original jurisdiction (AOJ) on February 8, 2011.  Unfortunately, it was not yet associated with the claims folder at the time of the Board's decision.  Therefore, since the Board issued its March 21, 2011 decision without according the Veteran appropriate due process, the Board finds that the March 21, 2011 decision should be vacated.

The Veteran asserts entitlement to service connection for a low back disorder.  Having reviewed the evidence, the Board finds service connection for lumbar spine degenerative disc disease and arthritis is warranted.  

The Board notes that there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board notes the Veteran had two periods of service, and generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

In that regard, while a December 1968 service treatment record notes a history of having strained his back playing football in high school and an impression of 'old trauma' of the right sacroiliac joint was entered, and while on the accompanying medical history to the March 1968 service entrance examination report the Veteran noted a history of having been treated and released for back pain and headaches and/or indicated that he had had recurrent back pain, the examiner reported back strain had resolved and a back disability was not noted.  Rather, the March 1968 service entrance examination report shows the spine and musculoskeletal system were normal.  In addition, the July 1971 separation examination report shows the spine and musculoskeletal system were normal, and a September 1975 Medical Board report notes physical examination was normal except for right knee arthritis.  In light of these findings, and having reviewed the record, to include 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; and VAOPGCPREC 3-2003, the Board concludes that there is no clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance for either period of service.  Thus, the theory of aggravation will not be further addressed.  

Service treatment records, dated in December 1968, reflect an impression of mild paravertebral spasm and a January 1969 referral reflects complaints of back pain.  In addition, and while the November 2009 VA examiner noted no relevant complaints or findings during the second period of service, the Veteran testified to having injured his back at dive school during service in 1973.  Transcript at 5-11 (2008).  The Board notes that while a back injury is not specifically noted, a Transfer and Receipt record documenting his attendance at a 4-week dive school, from July 13, 1973 to July 16, 1973, reflects he was unable to complete the program due to medical reasons.  Regardless, the Veteran is competent to report having injured his back during service.  

In addition, a November 1990 Social Security Administration (SSA) determination reflects disability due to severe degenerative disc disease of the lumbosacral spine, and while post-service back injuries are noted, in February 2011, the Veteran's private physician reported having treated the Veteran since the 1980s and stated that it is as likely as not that his lumbar spine degenerative disc disease and arthritis are related to service.  

The Board notes while a treating physician rule is not recognized, White v. Principi, 243 F.3d. 1378, 1381 (Fed. Cir. 2001), the critical question is whether the medical opinion is credible in light of all the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), In this case, the private physician noted not only a review of records, but also that he has been treating the Veteran for his back since the 1980s, and was thus aware of relevant facts.  

In sum, the Board finds the probative evidence is at least in relative equipoise as to the issue of whether the Veteran's lumbar spine degenerative disc disease with arthritis is related to service.  Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes service connection is warranted.

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

The March 21, 2011 Board decision addressing the issue of entitlement to service connection for a low back disorder is vacated.  

Service connection for lumbar spine degenerative disc disease with arthritis is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1111248	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to July 1971 and from December 1974 to December 1975.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Muskogee, Oklahoma, VA Regional Office (RO).  

The Board notes that in connection with the appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in May 2008.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

Arthritis of the spine was not shown during service or within the initial post-service year and the competent evidence does not establish that a low back disorder, to include arthritis, is attributable to service or that congenital sacralization at L5 was permanently aggravated as a consequence of a superimposed injury during service.


CONCLUSION OF LAW

A low back disorder was not was not incurred or aggravated in active service, and arthritis of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The September 2008 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

The Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded a VA examination in November 2009.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in July 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for arthritis when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for a low back disorder.  Having reviewed the evidence, the Board finds that service connection for a low back disorder is not warranted.  

Initially, the Board notes that the Veteran was afforded a Board hearing in May 2008, and a transcript of the hearing is associated with the claims file.  Thus, the Veteran's attorney request for another hearing, due to the passage of time since the previous hearing, is denied.  See 38 C.F.R. § 20.700.  

In addition, there has been no assertion of combat in regard to the claim addressed herein.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) are not for application in this determination.

In this case, the evidence establishes a current back disability.  A February 2003 private record notes failed back syndrome, and lumbar spine degenerative disc disease is noted in a March 2006 private record.  The competent evidence, however, does not show a chronic low back disability, to include arthritis, during service or within the initial post-service year or otherwise related to service.  

The Board notes that service connection for a congenital defect (sacralization at L5) was denied in a January 1999 Board decision, as was service connection for any non-congenital chronic low back disability.  In addition, while the March 1997 VA examiner opined that the Veteran had a preexisting back disorder prior to service entrance, then and now, the Board's determination is that the presumption of soundness at service entrance attaches in this case.  

The Board notes that while the issue of aggravation is of significance in considering a claim for service connection for a congenital disease, aggravation is not relevant to the analysis of a service-connection claim for a congenital defect, as such defects may not be service connected.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting 38 C.F.R. § 3.304(b)(1), (2) (2010); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003).  In addition, the competent evidence does not establish that disability was superimposed upon the congenital defect.  A December 1968 record notes that the spine was erect, and a January 1973 report of x-ray examination of the lumbar spine noting sacralization of L5, also notes that vertebral body heights and disc spaces were maintained, that there was a normal lordotic curvature, and that the pedicle appeared intact, with no acute osseous abnormalities noted.  In addition, the September 1975 Medical Board report notes that physical examination was normal, other than right knee arthritis.  

In addition, the Board notes that, generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

In that regard, while a December 1968 service treatment record notes a history of having strained his back playing football in high school and an impression of 'old trauma' of the right sacroiliac joint was entered, and while on the accompanying medical history to the March 1968 service entrance examination report the Veteran noted a history of having been treated and released for back pain and headaches and/or indicated that he had had recurrent back pain, the examiner noted back strain had resolved, and a back disability was not noted.  Rather, the March 1968 service entrance examination report shows the spine and musculoskeletal system were normal.  In addition, the July 1971 separation examination report shows the spine and musculoskeletal system were normal, and a September 1975 Medical Board report notes physical examination was normal except for right knee arthritis.  In light of these findings, and having reviewed the record, to include 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; and VAOPGCPREC 3-2003, the Board concludes that there is no clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance.  Thus, the theory of aggravation will not be further addressed.  

Service treatment records, dated in December 1968, note that other than sacralization at L5, x-ray examination was normal, and the impression was mild paravertebral spasm.  In addition, a January 1969 referral reflects complaints of back pain and the consultation record merely notes, "See back of consult previously."  Significantly, the November 2009 VA examiner stated that it is less than likely that the Veteran's current back disability is related to service.  The examiner noted that while the Veteran was treated for back pain and paravertebral muscle spasm during service in 1968 and 1969, there was no evidence of any back disorder during the remainder of the first period of service or at any time during the second period of service.  The Board notes that a February 1971 record notes that he injured his ankle when he tripped on a curb, and records, dated in May 1971, reflect he fell and injured his wrist.  

The Board further notes that while Veteran testified that his legs gave out while running during service in 1973, causing him to fall and injure his back at dive school and that the doctor who treated him at the infirmary prescribed bed rest and stated that he could not continue dive school because of his back disorder, Transcript at 5-8 & 11 (2008), a back injury is not documented during the second period of service.  The Board notes that while a July 1973 Transfer and Receipt record shows his attendance at a 4-week dive school from July 13, 1973 to July 16, 1973, with the manner of completion noted to be incomplete due to medical reasons, there is no record of a back injury.  

In addition, while the Veteran underwent x-ray examination of the lumbar spine in January 1973, the report notes that vertebral body heights and disc spaces were maintained, that there was a normal lordotic curvature, and that the pedicles appeared intact, with no acute osseous abnormalities noted.  Further, a September 1975 Medical Board report notes that physical examination was normal, except for right knee arthritis following a cut on the medial aspect of the right knee with a hand-held disc grinder.  

In addition, the November 2009 VA examination report notes the initial post-service findings in regard to the back are in 1980 in association with a work-related lifting injury, after which he had a discetomy, followed by another work-related back injury and disc fusion in 1989, with subsequent back surgeries in 1990, 1991, and 1994.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  Regardless, in this case, the competent evidence does not establish that a low back disorder, to include arthritis, was manifest in service or within the initial post-service year, or is otherwise related to service.  

To the extent that the back disability has been noted in association with a history of in-service back injury, the Board notes that a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).
In addition, while complaints of continuity of back pain have been noted, the Board has accorded more probative value to the competent, objective medical evidence, to include the November 2009 VA examiner's opinion to the effect that it is less than likely that the Veteran's back disability is related to service.  

The Board has given consideration to the November 1990 Social Security Administration (SSA) determination of disability due to severe degenerative disc disease of the lumbosacral spine in association with the initial award of SSA disability benefits.  The Board notes that records note a back injury in November 1988 and a history of diskectomy in 1980.  Regardless, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  

A determination as to whether the Veteran has current disability related to service requires competent evidence.  The Veteran is competent to report his symptoms, to include pain, as well as that he injured his back during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In regard to secondary service connection, except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In a December 2009 addendum, the November 2009 VA examiner stated that it is not likely that the Veteran's back disability is related to service-connected knee disability, and that it is less than likely that the Veteran's back disability is aggravated by the service-connected right knee disability.  

In this case, the Board has accorded more probative value to the November 2009 VA opinion and December 2009 addendum to the effect that it is less than likely that the Veteran's back disability, to include arthritis, is related to service or service-connected disability.  The opinion is based on objective findings, reliable principles and sound reasoning, and the opinion is not inconsistent with the contemporaneous evidence, to include normal findings at separation in July 1971, as well at the time of the September 1975 Medical Board report.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


